COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-12-00506-CV


Kimberly Gafford                         §   From the 352nd District Court

                                         §   of Tarrant County (352-259623-12)
v.
                                         §   February 15, 2013

Quantum Servicing Corporation            §   Opinion by Justice McCoy


                        JUDGMENT ON REHEARING

      After considering Kimberly Gafford’s motion to vacate judgment on motion

to rehear and reconsider, we deny the motion. We withdraw our January 17,

2013 opinion and judgment and substitute the following.

      This court has again considered the record on appeal in this case and

holds that the appeal should be dismissed.      It is ordered that the appeal is

dismissed for want of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By_________________________________
                                          Justice Bob McCoy
                           COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00506-CV


KIMBERLY GAFFORD                                                APPELLANT

                                             V.

QUANTUM SERVICING                                                 APPELLEE
CORPORATION


                                         ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                         ------------

              MEMORANDUM OPINION1 ON REHEARING
                                         ------------

      We deny Appellant Kimberly Gafford’s “Motion to Vacate Judgment on

Motion to Rehear and Reconsider,” but we withdraw our prior opinion and

substitute the following in its place.

      On October 18, 2012, the trial court granted Appellee Quantum Servicing

Corporation’s motion to compel discovery responses against Gafford, who
      1
       See Tex. R. App. P. 47.4.
appeared pro se. Gafford then filed a motion for reconsideration, complaining

that the trial court had also ruled in favor of Quantum Servicing Corporation on

Gafford’s motion for default judgment. The trial court denied Gafford’s motion for

reconsideration on December 12, 2012. Gafford then filed a notice of appeal,

attempting to appeal “the Final Order enter[ed] on December 12, 2012, from the

hearing date on November 15, 2012 on Motion to reconsideration [sic] base[d] on

New information.”

      We notified Gafford of our concern that we lacked jurisdiction over the

appeal because the order did not appear to be final or an appealable

interlocutory order. See Tex. R. App. P. 42.3(a); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). We informed Gafford that her appeal was subject

to dismissal for want of jurisdiction unless she or any party desiring to continue

the appeal filed with the court a response showing grounds for continuing the

appeal. Gafford filed a response, but it did not show grounds for continuing the

appeal, and we dismissed the appeal for want of jurisdiction on January 17,

2013. See Tex. R. App. P. 42.3(a), 43.2(f).

      On January 28, 2013, Gafford filed her motion for rehearing in this case,

arguing that when her motion for default judgment was denied, she had the right

to appeal the denial of that motion. Cf. Lehmann, 39 S.W.3d at 195. But see

Tex. R. Civ. P. 239; Alvarez v. Kirk, No. 04-04-00031-CV, 2004 WL 2480141, at

*1 (Tex. App.—San Antonio Nov. 4, 2004, no pet.) (mem. op.) (op. on reh’g) (“If

the defendant files an answer after the deadline to answer but before the trial

                                        3
court considers a motion for default judgment, the court cannot render a default

judgment.”).   Because her appeal of that interlocutory order was properly

dismissed for want of jurisdiction, we deny her motion for rehearing.

Nonetheless, we note that as the trial court disposed of the entirety of Gafford’s

case on January 31, 2013, our disposition here has no effect on any subsequent

appeal that Gafford may bring through the timely filing of a notice of appeal from

that January 31, 2013 order. See Tex. R. App. P. 26.1.



                                                  BOB MCCOY
                                                  JUSTICE


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: February 15, 2013




                                        4